El Juez Presideute Sr. HerNÁNdez,
emitió la opinión del tribunal.
Presentado en el Registro de la Propiedad de Caguas para su inscripción, expediente posesorio de dos casas situadas en el pueblo de Gurabo, instruido a instancia de ‘ ‘ Sociedad Agrí-cola de Gurabo,” el registrador denegó la inscripción por nota de 7 de agosto de 1912, fundada en que dichas casas radican en solares propios del municipio de Gurabo.
La notificación de la nota anterior tuvo lugar en 15 de agostó citado, y en la misma fecha fué recogido el documento, cuya radicación en la secretaría de esta corte con el alegato -escrito impugnando aquella nota, se hizo en 9 de septiembre siguiente.
Como se ve, la presentación del documento a que se refiere la inscripción denegada y del alegato de la parte interesada, se verificó en la secretaría de esta Corte Suprema cuando ya habían transcurrido los 20 días que para dicha presenta-ción, a los fines de interposición del recurso, señala la sección *8193a. de la ley sobre recursos contra resoluciones de los regis-tradores de la propiedad, aprobada en marzo Io. de 1902.
Alega el recurrente, y trata de probar, que depositó los documentos en la oficina de correos de Caguas en tiempo legal, o sea el día 1°. de septiembre próximo pasado; pero como la sección 3a. de la ley ya citada ordena que la presen-tación de los documentos se baga al Tribunal Supremo dentro de los 20 días siguientes a la notificación de la negativa de inscripción, y el artículo 2°. de nuestro reglamento dispone que:
“Ninguna transcripción u otro documento o escrito se considerará haberse recibido por el secretario, • basta que el mismo le baya sido realmente entregado en su oficina, ya se remita por correo o de otro modo, ’ ’
tenemos que llegar a la conclusión de que el recurso se inter-puso fuera de tiempo, y carecemos por tanto de jurisdicción para considerarlo y resolverlo.
Por las razones expuestas el recurso debe desestimarse.

Desestimado el recurso.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.